SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 April 9, 2012 (Date of Report) ALANCO TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) 0-9437 (Commission File No.) ARIZONA86-0220694 (State or other jurisdiction)(IRS Employer Identification No.) 7950 E. ACOMA DRIVE, SUITE 111, SCOTTSDALE, ARIZONA85260 (Address of Principal Executive Office)(Zip Code) (480) 607-1010 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): () Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets Alanco Technologies, Inc. has formed a new wholly-owned Colorado subsidiary, Alanco Energy Services, Inc., to treat and dispose of “produced water” generated by natural gas producers in Western Colorado. A press release related to Alanco Energy Services, Inc., dated April 9, 2012 is attached. Item 9.01Financial Statements and Exhibits Exhibit 99.1Alanco Technologies, Inc. press release dated April 9, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alanco Technologies, Inc. By /s/ John A. Carlson Name: John A. Carlson Title:Director, Executive VP and CFO Date: April 9, 2012
